                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 DELBERT BARNETT,                                    1:17-cv-01361-DAD-JLT (PC)
               Plaintiff,
                                                     ORDER & WRIT OF HABEAS CORPUS
 v.                                                  AD TESTIFICANDUM FOR DELBERT
                                                     BARNETT, CDCR #K-32774, PLAINTIFF
 R. FISHER, Jr.,                                     TO APPEAR BY VIDEO CONFERENCE
                          Defendant.
                                                     DATE: September 24, 2019
                                                     TIME: 9:00 a.m.

        DELBERT BARNETT, CDCR #K-32774, is the plaintiff in proceedings in this case on
September 24, 2019, and is confined at California Men’s Colony, East (8101), in the custody of
the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate, by video
conference, before Magistrate Judge Jennifer L. Thurston, at the U. S. District Court, 510 19th
Street, Bakersfield, California 93301, on September 24, 2019, at 9:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above by video conference to
         testify in United States District Court at the time and place above, and from day to day
         until completion of court proceedings or as ordered by the court; and thereafter to return
         the inmate to the above institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California Men’s Colony, East (8101)

        WE COMMAND you to produce the inmate named above to testify by video conference
before the United States District Court at the time and place above, and from day to day until
completion of the proceedings, or as ordered by the Court and thereafter to return the inmate to
the above institution. This inmate’s legal property, relevant to the above entitled
case, shall accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

      Dated:    August 21, 2019                             /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
